DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 01/07/2022.  Claims 1–45 are pending.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant first argues, with regard to the § 102 rejection, that the oxygenizing catalyst of Bassi is distinguishable from the present invention, but fails to state how.
Applicant next argues, with regard to the § 103 rejection, that the combination of references fails to disclose a mixed gas comprising the effluent and oxygen.  However, Applicant states that Bassi receives contaminated air, which is a mixture of effluent (the contaminant) with air (which contains oxygen).  Thus, Bassi discloses a catalytic converter which receives a mixture of effluent and air/oxygen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 6–11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A), and Bassi (US-5008091-A).
Regarding claim 1, Weiss discloses:
A materials processing furnace (Weiss, fig. 1, furnace 10), comprising:
a sintering chamber (Weiss, fig. 1, hot zone 24) configured to maintain a controlled atmosphere (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13), the controlled atmosphere being substantially free of oxygen (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Weiss fails to explicitly teach:
An exhaust assembly configured to
evacuate effluent from the sintering chamber, the effluent including at least one compound produced by sintering an object within the sintering chamber, and
limit oxygen backflow from the exhaust assembly into the sintering chamber; and 
an oxidizing catalyst configured to
receive a mixed gas comprising the effluent and air or oxygen, and
catalyze the at least one compound.
Tahara teaches: 
an exhaust assembly (Tahara, fig. 1, exhaust pipe 5, vacuum pump 12, and exhaust gas treatment apparatus 13) configured to
evacuate effluent from the sintering chamber (via Tahara, fig. 1, vacuum pump 12), the effluent including at least one compound produced by sintering an object within the sintering chamber, and
limit oxygen backflow from the exhaust assembly into the sintering chamber (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the sintering chamber).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of Weiss to include the above claim limitations in view of the teachings of Tahara to maintain the pressure in the chamber appropriately (Tahara, col. 4, lines 6-7).
The combined teachings fail to explicitly teach:
an oxidizing catalyst configured to
receive a mixed gas comprising the effluent and air or oxygen, and
catalyze the at least one compound.
However, Bassi teaches:
an oxidizing catalyst configured to
receive a mixed gas comprising the effluent and air or oxygen (via Bassi, fig. 1, inlet opening 26; col. 3, lines 16-18), and
catalyze the at least one compound (col. 4, lines 4-19).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Bassi to have an oxidizing catalyst with stable performance over extended use (Bassi, col. 5, lines 44-46).
Regarding claim 2, the combined teachings teach:
 The furnace of claim 1, wherein the exhaust assembly includes a vacuum pump (Tahara, fig. 1, vacuum pump 12) configured to evacuate the effluent from the sintering chamber, the evacuating contributing to limiting the oxygen backflow (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the sintering chamber). 
Regarding claim 6, the combined teachings teach:
The furnace of claim 1, further comprising a process gas injection arrangement (Weiss, fig. 1, gas inlet 20) configured to inject a process gas into the sintering chamber, the exhaust assembly evacuating the process gas with the effluent from the sintering chamber (this will inherently occur).
Regarding claim 7, the combined teachings teach:
The furnace of claim 1, wherein the exhaust assembly includes an isolator configured to 
convey the effluent from an entrance to the exhaust assembly toward the catalyst (via Tahara, fig. 1, vacuum pump 12), and
limit the oxygen backflow by preventing flow of the mixed gas into the sintering chamber (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the sintering chamber).
Regarding claim 8, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 1000 ppm (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 9, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 100 ppm (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 10, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 10 ppm (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 11, the combined teachings teach:
The furnace of claim 1, wherein the controlled atmosphere has an oxygen content below 1 ppm (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
Regarding claim 16, the combined teachings teach:
The furnace of claim 1, further comprising an insulated housing (Weiss, fig. 1, chamber 13; col. 5, lines 1-5) at least partially encompassing the oxidizing catalyst.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Nomura (EP-0443048-B1).
Regarding claim 3, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the controlled atmosphere has a pressure of approximately 1 atm.
However, Nomura teaches:
wherein the controlled atmosphere has a pressure of approximately 1 atm (Nomura, p. 3, line 47).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Nomura to prevent the occurrence of imperfections (Nomura, p. 2, 37-38).
 Regarding claim 4, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the controlled atmosphere has a pressure of greater than 1 atm.
However, Nomura teaches:
wherein the controlled atmosphere has a pressure of greater than 1 atm (Nomura, p. 3, lines 31-32).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Nomura to prevent the occurrence of imperfections (Nomura, p. 2, 37-38).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Hong (KR-100340800-B1).
Regarding claim 5, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the exhaust assembly includes a channel configured to convey the effluent at a range of flow rates, the channel having a length and cross-sectional area sufficient to limit the oxygen backflow by preventing the oxygen backflow during the evacuation of the effluent at least for the range of flow rates.
Hong teaches (Hong translation, p. 8, line 27):
wherein the exhaust assembly includes a channel configured to convey the effluent at a range of flow rates, the channel having a length and cross-sectional area sufficient to limit the oxygen backflow by preventing the oxygen backflow during the evacuation of the effluent at least for the range of flow rates.
For compact prosecution, the examiner notes that claim 5 is broad, and the instant application (para. 0077) has a narrower example also met by Hong:
the tube can be sufficiently narrow to provide for process flow velocity therein at speeds greater than 10 feet per minute, which for a long enough tube (several feet for example) can provide for sufficient isolation.
Hong teaches (Hong translation, p. 8, line 27):
An exhaust pipe of 8 millimeter internal diameter and 600 millimeter length (~1.9 feet). 
Weiss (the primary reference) notes that “a typical gas flow rate during firing is 100 SCFH” (Weiss, col. 6, lines 2-3). With an 8 mm diameter exhaust pipe, assuming an incompressible flow, conservation of mass implies a flow velocity of about 3000 feet per minute, more than sufficient to meet the example. Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Hong to have low cost (Hong translation, p. 6, lines 34-35).
Claims 12-14, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Schneider (US-20120116589-A1).
Regarding claim 12, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising an injector configured to add the air or oxygen to the effluent to form the mixed gas.
Schneider teaches:
further comprising an injector configured to add the air or oxygen to the effluent to form the mixed gas (Schneider, fig. 1, air injector 178).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to 
Regarding claim 13, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a heater configured to heat the mixed gas prior to entry into the oxidizing catalyst.
Schneider teaches:
further comprising a heater (Schneider, fig. 1, heater 154) configured to heat the mixed gas prior to entry into the oxidizing catalyst (Schneider, fig. 1, catalyst 140).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Schneider to avoid inefficient operation (Schneider, para. 0003).
Regarding claim 14, the combined teachings teach:
The furnace of claim 13.
The combined teachings fail to explicitly teach:
further comprising a controller configured to control the heater as a function of a temperature of the mixed gas before entry into the oxidizing catalyst.
Schneider teaches:
further comprising a controller (Schneider, fig. 1, intelligent controller 109) configured to control the heater as a function of a temperature of the mixed gas (Schneider, para. 0057) before entry into the oxidizing catalyst.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to 
Regarding claim 18, the combined teachings teach:
The furnace of claim 1, further comprising:
The combined teachings fail to explicitly teach:
a gas sensor configured to detect a quantity of oxygen in the mixed gas; and
a flow controller configured to control a volume of the air or oxygen added to the effluent as a function of a quantity of the oxygen detected by the gas sensor.
However, Schneider teaches:
a gas sensor configured to detect a quantity of oxygen in the mixed gas (Schneider, fig. 1, oxygen sensor 164); and
a flow controller configured to control a volume of the air or oxygen added to the effluent as a function of a quantity of the oxygen detected by the gas sensor (Schneider, para. 0065). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Schneider to avoid inefficient operation (Schneider, para. 0003).
Regarding claim 28, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a controller configured to adjust a temperature of the controlled atmosphere based on a temperature at the oxidizing catalyst.
Schneider teaches:
further comprising a controller configured to adjust a temperature of the controlled atmosphere based on a temperature at the oxidizing catalyst (Schneider, para. 0057). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Schneider to avoid inefficient operation (Schneider, para. 0003).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Moon (KR-100461731-B1).
Regarding claim 23, the combined teachings teach:
The furnace of claim 1, further comprising a vacuum pump.
The combined teachings fail to explicitly teach:
configured to receive the effluent at a temperature of less than 300C.
Moon teaches:
configured to receive the effluent at a temperature of less than 300C (Moon, fig. 3, see 150 C temperature on line before vacuum pump 6).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Moon to reduce costs (Moon translation, p. 13, line 34).
Regarding claim 24, the combined teachings teach:
The furnace of claim 23.
The combined teachings fail to explicitly teach:
further comprising a heater configured to increase the temperature of the mixed gas to at least 200C.
Moon teaches:
further comprising a heater (Moon, fig. 3, heater device 701) configured to increase the temperature of the mixed gas to at least 200C (Moon, fig. 3, see 250 C after heater device 701; Moon translation, p. 9, lines 3-6).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Moon to reduce costs (Moon translation, p. 13, line 34).
Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Bacharach Vacuum Pump Models QV2 & QV5 Operation and Maintenance Instruction Manual (herein Bacharach).
Regarding claim 17, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a vacuum pump having a pump inlet into which the effluent is evacuated, a pump outlet, and a ballast arrangement disposed therebetween, the ballast being configured to introduce ballast gas including the air or oxygen within the pump. 
However, Bacharach teaches:
further comprising a vacuum pump having a pump inlet (Bacharach, p. 2, intake fittings; p. 7, intake fitting 21) into which the effluent is evacuated, a pump outlet (Bacharach, p. 2, exhaust cap; p. 7, exhaust cap 4), and a ballast arrangement (Bacharach, p. 2, gas ballast valve; gas ballast 24) disposed therebetween, the ballast being configured to 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Bacharach to allow for partial removal of condensing gases in a vacuum pump (Bacharach p. 4, first para.).
Regarding claim 22, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a vacuum pump which is configured to output the effluent at a maximum rate of 2 CFM.
Bassi notes that the efficiency of heat exchange in a catalyst can be reduced at higher flow rates (col. 6, lines 12-13), and also that commercial applications use high flow rates which change the configuration of the catalyst from that of an example embodiment (col. 3, lines 39-40). Consequently, the flow rate of the vacuum pump is nothing more than a result effective variable able to be optimized in order to achieve a recognized result, i.e. heat exchange in a catalyst.
While Weiss in view of Tahara and Bassi does not teach specifically a flow rate of 2 CFM, Weiss (the primary reference) notes that “a typical gas flow rate during firing is 100 SCFH” (Weiss, col. 6, lines 2-3), which is about 1.7 CFM. Further, Bacharach discloses vacuum pumps with flow rates of 1.7 CFM and 5.3 CFM (Bacharach p. 2). Consequently, flow rates within the range of 1.7 to 5.3 CFM are within the level of ordinary skill. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the combined teachings, based on the teachings of Bacharach, to output the effluent at a maximum rate of 2 CFM. Specifically, a person having ordinary skill in the art would recognize that the specific flow rate required for a particular materials processing furnace varies .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A), Bassi (US-5008091-A), and Schneider (US-20120116589-A1) as applied to claim 14 above, and further in view of Sakashita (US-20170010236-A1).
Regarding claim 15, the combined teachings teach:
The furnace of claim 14.
The combined teachings fail to explicitly teach:
wherein the controller is further configured to detect the temperature of the mixed gas based on a measured property of a heating element of the heater.
However, Sakashita teaches:
wherein the controller is further configured to detect the temperature of the mixed gas based on a measured property of a heating element of the heater (Sakashita, claim 3, temperature is detected based on the electric power).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Sakashita to prevent temperatures from exceeding permissible upper limits (Sakashita para. 0009).
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Bernasek (US-5016654-A).
Regarding claim 19, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further including a condensate trap configured to condense and collect at least one binding agent from the effluent.
Bernasek teaches:
further including a condensate trap (Bernasek, fig. 1, condenser 110) configured to condense and collect at least one binding agent from the effluent.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Bernasek to remove undesirable components from the volatile gases (Bernasek, col. 2, lines 4-7).
Regarding claim 21, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising at least one filter configured to trap at least one additional compound of the effluent.
However, Bernasek teaches: e further comprising at least one filter (Bernasek, fig. 1, ultimate sorbent medium 140) configured to trap at least one additional compound of the effluent. Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Bernasek to remove undesirable components from the volatile gases (Bernasek, col. 2, lines 4-7).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A), Bassi (US-5008091-A), and Bernasek (US-5016654-A) as applied to claim 1 above, and further in view of Bigham (US-4682579-A).
Regarding claim 20, the combined teachings teach:
The furnace of claim 19.
The combined teachings fail to explicitly teach:
further comprising a flow controller configured to selectively direct the effluent through the condensate trap.
Bigham teaches:
further comprising a flow controller (Bigham, abstract; fig. 2, float 30) configured to selectively direct the effluent through the condensate trap (Bigham, abstract).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Bigham to prevent an unsafe condition of a rising condensate level (Bigham, col. 1, lines 4-7).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Schneider (US-20120116589-A1) and Schauder (DE-102005045796-A1).
 Regarding claim 25, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
further comprising a heater configured to heat the air or oxygen prior to addition to the effluent.
Schneider teaches:
adding the air or oxygen to the effluent (fig. 1, air injector 178).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to 
Schauder teaches:
further comprising a heater (Schauder, fig. 1, heater 13) configured to heat the oxygen (which occurs prior to injection into to the catalyst chamber where additional heating (Schauder, fig. 1, ref. no. 35) occurs, just like in Schneider).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Schauder to prevent an unsafe condition of a rising condensate level (Bigham, col. 1, lines 4-7).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Dale (US-4256609-A).
Regarding claim 26, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach:
wherein the oxidizing catalyst is configured to receive the mixed gas at a temperature of less than 50C and catalyze the at least one compound.
Dale teaches:
wherein the oxidizing catalyst is configured to receive the mixed gas at a temperature of less than 50C and catalyze the at least one compound (Dale, col. 1, lines 26-31; ; note that while the effectiveness of the catalyst is likely reduced at such low temperatures, the catalyst will inherently still be active).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Bandl-Konrad (US-20150226100-A1).
Regarding claim 27, the combined teachings teach:
The furnace of claim 1.
The combined teachings fail to explicitly teach: 
wherein the oxidizing catalyst is a first oxidizing catalyst, and 
further comprising a second oxidizing catalyst configured to receive the effluent before the effluent is mixed with the air or oxygen.
Bandl-Konrad teaches:
wherein the oxidizing catalyst (Bandl-Konrad, fig. 1, oxidation catalytic converter 4) is a first oxidizing catalyst, and
further comprising a second oxidizing catalyst (Bandl-Konrad, fig. 1, SCR catalytic converter 7) configured to receive the effluent before the effluent is mixed with the air or oxygen (Bandl-Konrad, fig. 1, see that SCR catalytic converter 7 receives effluent without oxygen; the oxygen is received from device 12 and mixed before proceeding to the oxidation catalytic converter 4).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Bandl-Konrad to reduce thermal aging of exhaust components (Bandl-Konrad, para. 0023).
Claims 30–33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US-5008091-A) in view of Weiss (US-5382005-A).
Regarding claim 30, Bassi discloses:
A catalytic converter (fig. 2), comprising:
an entrance channel (fig. 2, inlet opening 26) configured to receive an effluent from a furnace;
a heater (fig. 2, tubular heater 32 and heating elements 30’) configured to heat the effluent;
an oxygenizing catalyst channel (fig. 2, first chamber 20’ and second chamber 22’) in fluid communication with the entrance channel and configured to
receive a mixed gas comprising air or oxygen and the effluent (via fig. 2, inlet opening 26; col. 3, lines 16-18) and
catalyze at least one compound of the effluent (col. 4, lines 4-19; via catalytic bed 28 located in the second chamber 22’ per col. 3, lines 21-22; the catalytic bed 28 is not illustrated in the embodiment shown in fig. 2, but note that according to col. 4, lines 4-19, the embodiment of fig. 2 is similar to that of fig. 1 so the location of the catalytic bed is the same as in fig. 1, which changes ref. no. 22 to 22’), the catalyst channel conducting heat from the entrance channel (this is inherent; heat will be conducted through inner tube 18) via a lateral edge adjacent to the entrance channel and the catalyst channel (inner tube 18); and
an outlet (fig. 2, outlets 24) configured to expel an exhaust gas from the catalyst channel.
Bassi fails to disclose:
effluent from a sintering chamber of a furnace having a controlled atmosphere substantially free of oxygen.
Weiss teaches:
effluent from a sintering chamber (Weiss, fig. 1, hot zone 24) of a furnace having a controlled atmosphere substantially free of oxygen (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
It would have been obvious to one of ordinary skill in the art to combine the effluent treating catalytic converter of Bassi with the sintering furnace of Weiss because such a combination would have had the added benefit of treating contaminated air produced by the sintering furnace.
Regarding claim 31, Bassi discloses:
The catalytic converter of claim 30, wherein the catalyst channel extends parallel (see that the first chamber 20’ and second chamber 22’ are parallel to the inner tube 16’) to a lateral portion of the entrance channel (top of inner tube 16’).
Regarding claim 32, Bassi discloses:
The catalytic converter of claim 31, wherein the catalyst channel surrounds the lateral portion of the entrance channel (see that the second channel 22’ surrounds the inner tube 16’).
Regarding claim 33, Bassi discloses:
The catalytic converter of claim 30, wherein the catalyst channel includes:
an inner channel (first chamber 20’) extending adjacent to the entrance channel at the lateral wall (inner tube 16’); and
an outer channel (second chamber 22’) extending adjacent to the inner channel at an outer wall (outer tube 18) opposite of the lateral wall.
Regarding claim 38, Bassi discloses:
The catalytic converter of claim 30, further comprising
an insulated housing encompassing the heater and the catalyst (col. 4, lines 58-60).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US-5008091-A) as applied to claim 30 above, and further in view of Bandl-Konrad (US-20150226100-A1).
Regarding claim 39, the combined teachings teach:
The catalytic converter of claim 30.
The combined teachings fail to explicitly teach:
wherein the catalytic converter includes a catalyst upstream of an air or oxygen injection point.
Bandl-Konrad teaches:
wherein the catalytic converter includes a catalyst upstream of an air or oxygen injection point (Bandl-Konrad, fig. 1, see that SCR catalytic converter 7 receives effluent without oxygen; the oxygen is received from device 12 and mixed before proceeding to the oxidation catalytic converter 4).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the catalytic converter of the combined teachings to include the above claim limitations in view of the teachings of Bandl-Konrad to reduce thermal aging of exhaust components (Bandl-Konrad, para. 0023).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US-5382005-A) in view of Tahara (US-5114500-A) and Bassi (US-5008091-A) as applied to claim 1 above, and further in view of Galligan (US-20090185968-A1).
Regarding claim 29, the combined teachings teach:
The furnace of claim 1 further comprising a catalytic converter including the oxidizing catalyst.
The combined teachings fail to explicitly teach:
the catalytic converter being configured to store the oxygen and release the oxygen into the effluent.
Galligan teaches:
the catalytic converter being configured to store the oxygen and release the oxygen into the effluent (Galligan, para. 0039).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the materials processing furnace of the combined teachings to include the above claim limitations in view of the teachings of Galligan to have superior adherence of the catalytic material to the substrate (Galligan, para. 0022).
Claims 34–37 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi fig. 2 (US5008091-A) as applied to claim 33 above, and further in view of Bassi fig. 3 (US-5008091-A).
Regarding claim 34, Bassi fig. 2 teaches:
The catalytic converter of claim 33. Bassi fig. 2 fails to explicitly teach: e wherein the inner channel includes a first catalyst to catalyze the at least one compound of the effluent. Bassi fig. 3 teaches: e wherein the inner channel includes a first catalyst (Bassi, fig. 3, catalytic bed 40; col. 4, lines 41-42) to catalyze the at least one compound of the effluent.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the catalytic converter of the combined teachings to include the above claim limitations in view of the teachings of Bassi fig. 3 to have an oxidizing catalyst with stable performance over extended use (Bassi, col. 5, lines 44-46).
Regarding claim 35, the combined teachings teach:
The catalytic converter of claim 34, wherein the outer channel includes a second catalyst (catalytic bed 28 located in the second chamber 22’ per col. 3, lines 21-22; the catalytic 
Regarding claim 36, the combined teachings teach: 
The catalytic converter of claim 33, wherein the outer wall (Bassi, fig. 2, outer tube 18) is further configured to conduct heat from the inner channel to the outer channel (the heat will inherently be conducted from the first chamber 20’ to the inner tube 16’ to the first member 12 to the outer tube 18 to the second chamber 22’).
Regarding claim 37, the combined teachings teach:
The catalytic converter of claim 33, wherein the inner channel (Bassi, fig. 2, first chamber 20’) directs the mixed gas in a first direction parallel to the lateral wall (Bassi, fig. 2, inner tube 16’), and wherein the outer channel (Bassi, fig. 2, second chamber 22’) directs the mixed gas in a second direction opposite of the first direction (see fig. 2 flow arrows).
Claims 41–44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi fig. 2 (US5008091-A) in view of Bassi fig. 3 (US-5008091-A) and Weiss (US-5382005-A).
Regarding claim 41, Bassi fig. 2 discloses:
A catalytic converter (fig. 2), comprising:
an inner channel (fig. 2, first chamber 20’) configured to receive a mixed gas including an effluent from a furnace and oxygen (through fig. 2, inlet opening 26); 
a heater (fig. 2, tubular heater 32) configured to heat the mixed gas in the inner channel;
an outer channel (fig. 2, second chamber 22’) surrounding at least a portion of the inner channel; and
an outlet (fig. 2, outlets 24) configured to expel an exhaust gas from the outer channel.
Bassi fig. 2 fails to explicitly disclose:
a catalyst configured to catalyze at least one compound of the effluent in the inner channel.
Bassi fig. 3 teaches:
a catalyst (catalytic bed 40) configured to catalyze at least one compound of the effluent in the inner channel (see the location).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the catalytic converter of the combined teachings to include the above claim limitations in view of the teachings of Bassi fig. 3 to have an oxidizing catalyst with stable performance over extended use (Bassi, col. 5, lines 44-46).
Bassi fails to disclose:
effluent from a sintering chamber of a furnace having a controlled atmosphere substantially free of oxygen.
Weiss teaches:
effluent from a sintering chamber (Weiss, fig. 1, hot zone 24) of a furnace having a controlled atmosphere substantially free of oxygen (Weiss, col. 5, lines 66-68, col. 6, lines 1-2; col. 8, lines 11-13; the level of oxygen is 1 ppm or lower).
It would have been obvious to one of ordinary skill in the art to combine the effluent treating catalytic converter of Bassi with the sintering furnace of Weiss because such a combination would have had the added benefit of treating contaminated air produced by the sintering furnace.
Regarding claim 42, the combined teachings teach:
The catalytic converter of claim 41, wherein the outer channel directs the exhaust gas along at least a portion of a wall common to the inner channel and outer channel (fig. 2, inner tube 16’).
 Regarding claim 43, the combined teachings teach:
The catalytic converter of claim 41, wherein the outer channel directs the exhaust gas in a direction counter to a direction of the mixed gas through the inner channel (Bassi, fig. 2, see that the flow arrows are in opposite directions between the inner and outer channels).
Regarding claim 44, the combined teachings teach:
The catalytic converter of claim 41, wherein the outer channel forms a shell around the inner channel (fig. 2, see that the outer tube 18 forms a shell around the inner tube 16’) and defines a volume adjacent to the inner channel (location of bottom flow arrows below the tip of the inner tube 16’), and wherein the outer channel directs the exhaust gas substantially away from the volume and toward the outlet (fig. 2, see the direction of the outer channel flow arrows). 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (US-5008091-A) as applied to claim 30 above, and further in view of Tahara (US-5114500-A). 
Regarding claim 40, the combined teachings teach:
The catalytic converter of claim 30.
The combined teachings fail to explicitly teach:
further comprising an exhaust assembly configured to
evacuate the effluent from the furnace to the entrance channel, and
limit oxygen backflow from the exhaust assembly into the furnace.
Tahara teaches:
further comprising an exhaust assembly (Tahara, fig. 1, exhaust pipe 5, vacuum pump 12, and exhaust gas treatment apparatus 13) configured to
evacuate the effluent from the furnace to the entrance channel (via Tahara, fig. 1, vacuum pump 12), and
limit oxygen backflow from the exhaust assembly into the furnace (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the furnace).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the catalytic converter of the combined teachings to include the above claim limitations in view of the teachings of Tahara to maintain the pressure in the chamber appropriately (Tahara, col. 4, lines 6-7).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi fig. 2 (US5008091-A) in view of Bassi fig. 3 (US-5008091-A) as applied to claim 41 above and in further view of Tahara (US-5114500-A).
Regarding claim 45, the combined teachings teach: 
The catalytic converter of claim 41.
The combined teachings fail to explicitly teach:
further comprising an exhaust assembly configured to
evacuate the effluent from the furnace to the entrance channel, and
limit oxygen backflow from the exhaust assembly into the furnace.
Tahara teaches:
further comprising an exhaust assembly configured to
evacuate the effluent from the furnace to the entrance channel (via Tahara, fig. 1, vacuum pump 12), and
limit oxygen backflow from the exhaust assembly into the furnace (a vacuum pump inherently limits oxygen backflow by creating a forced flow from the furnace).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the catalytic converter of the combined teachings to include the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 29, 2022